Citation Nr: 1610590	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-15 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include asthma, sarcoidosis, and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for a disability manifested by frequent urination as secondary to a respiratory disorder.

3.  Entitlement to service connection for vertigo as secondary to a respiratory disorder.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to a respiratory disorder.

5.  Entitlement to service connection for a skin disorder of the face and lower extremities as secondary to a respiratory disorder.

6.  Entitlement to service connection for a bilateral foot disorder as secondary to a respiratory disorder.

7.  Entitlement to service connection for a gastrointestinal disorder as secondary to a respiratory disorder.

8.  Entitlement to service connection for an eye disorder as secondary to a respiratory disorder.

9.  Entitlement to service connection for osteoporosis as secondary to a respiratory disorder.

10.  Entitlement to service connection for a sleep disorder as secondary to a respiratory disorder. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the benefits sought on appeal.  

The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board thus finds that, pursuant to Clemons, the Veteran's service connection claim for sarcoidosis, asthma, and COPD is more accurately classified as one for any respiratory disorder.  See id.


FINDINGS OF FACT

1.  A respiratory disorder, to include asthma, sarcoidosis, and COPD, did not have its clinical onset in service and is not otherwise related to active duty.

2.  The Veteran does not have a disability manifested by frequent urination that has been caused or aggravated by service-connected disability.

3.  The Veteran does not have vertigo that has been caused or aggravated by service-connected disability.

4.  The Veteran does not have peripheral neuropathy of the lower extremities that has been caused or aggravated by service-connected disability.

5.  The Veteran does not have a skin disorder of the face and lower extremities that has been caused or aggravated by service-connected disability.

6.  The Veteran does not have a foot disorder that has been caused or aggravated by service-connected disability.

7.  The Veteran does not have a gastrointestinal disorder that has been caused or aggravated by service-connected disability.

8.  The Veteran does not have an eye disorder that has been caused or aggravated by service-connected disability.

9.  The Veteran does not have osteoporosis that has been caused or aggravated by service-connected disability.

10.  The Veteran does not have a sleep disorder that has been caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder, to include asthma, sarcoidosis, and COPD, was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The Veteran does not have a disability manifested by frequent urination that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

3.  The Veteran does not have vertigo that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

4.  The Veteran does not have peripheral neuropathy of the lower extremities that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

5.  The Veteran does not have a skin disorder of the face and lower extremities that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

6.  The Veteran does not have a bilateral foot disorder that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

7.  The Veteran does not have a gastrointestinal disorder that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

8.  The Veteran does not have an eye disorder that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

9.  The Veteran does not have osteoporosis that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  

10.  The Veteran does not have sleep apnea that is proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.

In this case, VA satisfied its duties to the Veteran in VCAA letters issued in January 2011, March 2011, and May 2011.  See id.  These letters notified the Veteran of what information and evidence is needed to substantiate his claims of service connection, and what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA.  The letters further notified the Veteran what types of evidence are necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Board also finds that VA has complied with all assistance provisions of VCAA.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment records and lay statements of the Veteran, as well as post-service treatment from private treatment providers and letters from private physicians.  The evidence of record also contains reports of examination concerning the Veteran's claimed respiratory disorder that were requested by VA and performed in June 2011 and March 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations and medical opinions obtained in this case are collectively adequate, as they are predicated on full physical examination as well as consideration of the medical records in the claims file and the Veteran's reported history.  The examinations consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims that need to be obtained.

Regarding the claims for secondary service connection, the Board acknowledges that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.  The Board is aware that no VA examination was provided to the Veteran in conjunction with his claims for secondary service connection but notes that the record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2015).  In this case, as discussed below, the Veteran has repeatedly contended that his disability manifested by frequent urination, vertigo, peripheral neuropathy of the lower extremities, skin disorder of the face and lower extremities, bilateral foot disorder, gastrointestinal disorder, eye disorder, osteoporosis, and sleep apnea have been caused or aggravated by his respiratory disorder, not that they are in any way directly linked to active duty.  As the Board is herein denying the claim for service connection for a respiratory disorder, the remaining claims for secondary service connection fail as a matter of law.  As such, VA is not required to afford the Veteran an examination as to these claims, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, that an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Where the veteran served continuously for ninety (90) or more days, and if sarcoidosis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Every veteran who served in the active military, naval, or air service after December 31, 1946, shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b).  Thus, there is a rebuttable presumption of soundness unless a condition is noted at entry.  VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  See also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Wagner, 370 F.3d at 1096; 38 U.S.C.A. § 1153 (West 2014).

The Veteran contends that he has a respiratory disorder, to include sarcoidosis and COPD, that began while he was on active duty or is otherwise etiologically related to his time in service.  He has further contended that he entered the service with pre-existing asthma, which was aggravated during his time on active duty.  

Service treatment records reflect that at his March 1969 entrance report of medical history, the Veteran complained of asthma and shortness of breath as well as chest pain and pressure.  The examiner noted only that he had had asthma "as a child"; no current diagnosis was assigned.  Similarly, at his March 1969 entrance medical examination, no disorders of the lungs or chest were noted.  He was treated in August 1969 for complaints of chest pain, congestion, and a productive cough for a week.  He was given a "cold pack."  The next month, he was again seen for cold symptoms including a productive cough and subjective feelings of wheezing.  At that time he reported having had asthma as a child.  No wheezing was noted on examination, and he was diagnosed with an upper respiratory infection.  He was seen in February 1970 for reports of chest congestion; at that time he stated that he was "coughing up blood."  The examiner noted the Veteran's childhood history of examination and observed wheezing throughout his lungs.  The diagnosis was asthmatic bronchitis.  At follow-up treatment later that month, the Veteran's wheezing was noted to have improved on medication, and a chest x-ray showed only "a few calcific nodules compatible with old granulomatous disease."  Additional chest x-ray in March 1970 was read as "essentially negative."  The Veteran was treated in October 1970 for coughing with some chest pain and blood in the sputum.  He was diagnosed at that time with strep throat; again, no asthma was noted.  At his May 1971 separation medical examination, he was found to have normal lungs and chest, with a normal chest x-ray.  

Post-service records reflect that the Veteran was first seen by private treatment providers in July 2004 for complaints of wheezing, congestion, and coughing that had begun in May 2004, prior to which he stated he had been in his "usual state of health."  At that time, he reported a "lifetime history" of asthma and was noted to have an abnormal chest x-ray, which was diagnosed as sarcoidosis.  Since that initial diagnosis, the Veteran has continued to seek treatment for sarcoidosis and attendant complications.  

The Veteran underwent VA examination in June 2011 and March 2014.  Report of the June 2011 examination reflects that the examiner reviewed the Veteran's entire claims file, including his service treatment records and the initial 2004 diagnosis of sarcoidosis.  The examiner noted the Veteran's report of childhood asthma "which he mostly outgrew," noting that he had experienced intermittent symptoms with remissions and was on medication.  The examiner opined that it was less likely than not that the Veteran's sarcoidosis began in or is otherwise etiologically linked to his time in service.  In so finding, the examiner first noted that the calcified lymph nodes shown on the February 1970 in-service chest x-ray were likely due to not to sarcoidosis but to histoplasmosis, a disease "very common in urban dwellers especially in the South" and that typically resolved with no sequelae.  The examiner further noted that asthma is not known to be associated with sarcoidosis, which has an unknown etiology.  

In the March 2014 VA examination, the same VA examiner again opined that it was less likely than not that the Veteran's sarcoidosis began in service or is etiologically related to his in-service complaints of wheezing, chest congestion, and coughing.  In so finding, the examiner noted that "lung involvement occurs in over 90 percent of patients with sarcoidosis," and that sarcoidosis itself is diagnosed incidentally via x-ray approximately half the time.  The examiner further noted the multiple chest x-rays in service that did not show any evidence of sarcoidosis and concluded that it was thus more likely than not that the Veteran's in-service complaints were in fact upper respiratory infections, or acute bronchitis, as they were diagnosed at the time.  The examiner further noted that there was absolutely no evidence of the Veteran's having experienced asthma at any time on active duty, including no indication that he made any complaints of asthma or was prescribed any medication or other treatment over the entire course of his service.  She also noted that, despite the Veteran's report of a "lifetime history of asthma" at the time of his sarcoidosis diagnosis in July 2004, there was no evidence in the record-either during service or for the 33 years between his separation from service and the diagnosis in question-that he had ever sought treatment for asthma at any time.  The examiner further noted that there were no medical studies establishing any etiological relationship between upper respiratory infections or acute bronchitis and the subsequent development of sarcoidosis more than thirty years later.

The Veteran has also submitted three letters from a private physician concerning the etiology of his sarcoidosis.  In the first, dated in January 2013, the physician-who never examined the Veteran in person-noted his report of having had asthma as a child and experiencing "more frequent asthma attacks occurring several times a month" once he entered service.  He also stated that after service he had "more asthma than he had prior" to service.  The physician stated that the Veteran had experienced "symptomatic asthma" prior to his 2004 diagnosis of sarcoidosis and opined that the asthma had pre-existed service and was aggravated by his time on active duty.  The physician also opined that the Veteran's sarcoidosis developed while in service, basing this opinion solely on the Veteran's having coughed up blood while on active duty.  In offering this opinion, the physician stated that, in his view, the "aggravation of [the Veteran's] asthma caused an inflammatory response and the release of inflammatory chemicals that aggravated his sarcoidosis."  The physician also stated that sarcoidosis can exist for years before symptoms manifest or x-ray changes are visible.  

In the June 2014 letter, the same physician reiterated his belief that the Veteran's sarcoidosis was present in service, based on the evidence of his having coughed up blood on two occasions while on active duty.  The physician linked this to "early sarcoidosis changes in the lungs," stating as support that "people usually do not cough up blood with acute bronchitis and infections of the lungs unless they have severe pneumonia," which the Veteran did not.  The physician again reasoned that it often takes a long time before sarcoidosis-related changes appear on chest x-rays.  And in the February 2016 letter, the same physician stated that there is no "typical period from when symptoms first become manifest" to later detection of sarcoidosis via x-ray.  The physician again opined that the in-service incident of "coughing up blood is a significant sign that he was having sarcoidosis at that time.  One does not usually cough up blood from asthma."  The physician concluded that he believed it to be more likely than not that the sarcoidosis first manifested in service, based on the in-service incident, and that it was likely that the Veteran's asthma was also "significantly aggravated" during service, which in turn aggravated the sarcoidosis.

As an initial matter, regarding the question of whether the Veteran's asthma pre-existed his entry into service, here, although treatment records both in service and following his separation from service note the Veteran's reported history of asthma as a child, the Board notes that the only evidence of such a medical history is the Veteran's own statements.  Further, despite the Veteran's report at his March 1969 entrance report of medical history that he had experienced asthma, the examiner noted only a history of asthma as a child; no current diagnosis was assigned, and his chest and lungs were found to be normal on his entrance physical examination.  In this case, the Board is not persuaded that there is clear and unmistakable evidence demonstrating that the Veteran had asthma that existed at the time he entered service.  Notwithstanding the reports of multiple physicians that the Veteran had asthma that predated his service, the Board finds that these medical histories are all based solely on the Veteran's own report, and not on any medical evidence to suggest that he did in fact suffer from asthma prior to entering active duty.  

Although the Veteran reported a childhood history of asthma, there is no medical evidence to support this contention.  Further, no asthma was diagnosed or treated in service; rather, he was seen for one incident of acute bronchitis and two upper respiratory infections, and at separation from service, his respiratory system was found to be completely normal.  Here, the Veteran was not found to have asthma at any time during service or at his separation therefrom.  The only medical evidence that the Veteran had asthma that was aggravated by service is the private physician's statement that the disorder was "significantly aggravated" while the Veteran was on active duty.  However, this statement is unsupported by any rationale or by the medical record itself, as discussed above.  Consequently, and contrary to the assertions of the Veteran's attorney, the Board finds that the presumption of soundness has not been rebutted, and the Veteran is presumed to have been in sound condition at the time he entered active duty in 1969.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As the Veteran is presumed to have been in sound condition at the time he entered service, the analysis turns to whether the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. §§ 1110, 1131.  In that connection, and upon careful review of the record, the Board finds that the competent and probative evidence of record weighs against a finding that the Veteran has a respiratory disorder, to include asthma, sarcoidosis, and COPD, that is etiologically linked to his time in service.  In so finding, the Board notes that an evaluation of the probative value of medical evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board places the greatest probative weight on the VA examiner's findings in June 2011 and March 2014 that the Veteran does not have a respiratory disorder that began in or is otherwise linked to service.  In so finding, the Board notes first that the June 2011 and March 2014 VA examinations contain clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a "medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Specifically, the VA examiner conducted not only a thorough physical examination but also a complete record review when concluding that the Veteran's relevant medical history and symptom presentation did not lead to a conclusion that his current sarcoidosis is etiologically linked to his time in service.  Although it is clear that the Veteran does in fact suffer from sarcoidosis currently, the VA examiner specifically found, upon extensive record review and examination, that his current sarcoidosis is not etiologically linked to service.

In finding that the VA examiner's opinions are more probative than the findings of the private physician as set forth in the January 2013, June 2014, and February 2016 letters, the Board observes that the private physician relied extensively in his findings on the reports of the Veteran in concluding that he had a pre-existing asthma that was aggravated in service and that led to his development of sarcoidosis.  However, as discussed in more detail below, the Board finds the statements of the Veteran concerning the presence of asthma during service and continuity of respiratory problems from service to the present to not be credible.  

The strongest evidence in favor of the claim is the finding from the private physician that the Veteran's pre-existing asthma both was aggravated by service and contributed to the development of sarcoidosis, which he stated also was first manifested in service, based on two incidents in which the Veteran was noted to have blood in his sputum.  The Board finds that this evidence is outweighed by the medical evidence from the June 2011 and March 2014 VA examiner's reasoned opinions, based on a thorough review of the entirety of the record as well as physical evaluation of the Veteran, that his currently diagnosed sarcoidosis is not likely related to service.  Importantly, the VA examiner's opinions are not based solely on the Veteran's reported history-found by the Board not to be credible-but instead consider both his in-service treatment and post-service records documenting no chronic asthma or any other respiratory disorder prior to the July 2004 diagnosis of sarcoidosis.  The VA physician pointed out that it is less likely than not that the Veteran's sarcoidosis began in service or was etiologically related to his in-service complaints of wheezing, chest congestion, and coughing, given the more than three decades between his separation from service and his 2004 diagnosis of sarcoidosis, particularly given that he reported at that time that his respiratory symptoms had begun only a few months prior.  The private physician opines in each of his three letters that the Veteran had asthma and sarcoidosis continuously over this period but does not explain the lack of any treatment until many years after service.  In arriving at a decision as to whether the Veteran's current respiratory disorder is linked to his time on active duty, the Board thus finds more persuasive the medical opinions provided by the VA examiner in June 2011 and March 2014.  

The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms were a result of or worsened by any incident in service or were of a chronic nature to which any current disability is attributable.  The Veteran claims that he has sarcoidosis that is related to his service.  The Board has considered this contention; however, in adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to," and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to support a grant of service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question of whether current sarcoidosis is related to military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Here, although the Veteran is competent to describe his experiences in service and his current symptoms, the Board accords his statements regarding the nature and etiology of his disability little probative value, as he is not competent to opine on such a complex medical question.  Specifically, whereas here the determinative issue is one of medical diagnosis or causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and his current sarcoidosis.  In contrast, the VA examiner, who is a medical professional, took into consideration all the relevant facts in providing her opinions, to include the Veteran's reported in-service complaints and the nature of his sarcoidosis.  Therefore, the Board accords greater probative weight to the VA examiner's opinions rather than to the Veteran's statements on the matter.

Further, with regard to assessing the Veteran's credibility, the Board does not find his statements persuasive.  In so finding, the Board notes that the Veteran reported at his entrance medical report of medical history only that he had had asthma as a child.  Similarly, he told the VA examiner that he had outgrown his childhood asthma.  However, he reported to the private physician that, contrary to having outgrown asthma, he had experienced more frequent asthma attacks occurring "several times a month" during service and that after service he had "more asthma than he had prior to" service.  These statements are not supported by the record; as noted by the VA examiner in March 2014, there is no evidence in the Veteran's service treatment records that he experienced asthma attacks several times per month.  To the contrary, he was diagnosed with a single instance of acute bronchitis and with upper respiratory infections on three occasions over two years.  Other than his own reports of having had asthma in childhood, there is absolutely no evidence that the Veteran ever experienced asthma symptoms in service.  Nor is there evidence that he experienced "more asthma" in the three decades between his separation from service and the diagnosis of sarcoidosis.  In fact, the record is clear that the Veteran reported to his 2004 treatment provider that he had developed symptoms of cough, congestion, and wheezing only a few months prior to seeking treatment.  This evidence does not support the Veteran's account of having consistent respiratory symptoms beginning in (or before) service and continuing to his 2004 diagnosis of sarcoidosis.  Thus, the Board finds that the Veteran's account not to be credible.  Further, as the private physician's opinions in each of the three letters are based on this self-report, and because the physician bases his reasoning largely on the finding that the Veteran had asthma that was aggravated in service and that thus caused him to develop sarcoidosis, the Board thus finds that these opinions have little probative value.

In this case, the Board accepts the VA examiner's diagnosis and opinions as being the most probative medical evidence on the subject, as they are based on a review of all historical records and physical examination of the Veteran and contain detailed rationale for the medical conclusions reached.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the VA examiner's opinions were based on a thorough review of the applicable record-including the Veteran's service treatment records and his contentions regarding continuity of symptomatology-the Board finds that the June 2011 and March 2014 VA examiner's opinions are the most probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  This is particularly true given that the private physician's opinions appear to be based in significant part on the inaccurate factual premise discussed above.  In particular, as noted above, the VA examiner independently reviewed the record, including the Veteran's contentions concerning the onset of respiratory symptoms in service; examined the Veteran; and concluded that his current sarcoidosis is not likely related to service.  The examiner offered a clear rationale for this conclusion, based not only on the Veteran's contentions but on the evidence as set forth in his service and post-service treatment history as well as on the examiner's own medical expertise.  The private physician, on the other hand, did not examine the Veteran and offered only the rationale that "[o]ne does not usually cough up blood from asthma" when finding that the Veteran's sarcoidosis likely first manifested in service.  Thus, the Board finds that the Veteran's claim must be denied.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Regarding the remaining claims, the Veteran does not contend, and the record does not show, that his claimed disability manifested by frequent urination, vertigo, peripheral neuropathy of the lower extremities, skin disorder of the face and lower extremities, bilateral foot disorder, gastrointestinal disorder, eye disorder, osteoporosis, and sleep apnea had clinical onset in service or are otherwise related to active duty.  Rather, he contends that these disorders developed secondary to, or have been aggravated by, his respiratory disorder.  See eg. "Brief in Support of Appellant's Claims for entitlement to service connection for pulmonary disorder to include asthma, COPD and sarcoidosis with symptoms including bilateral foot pain, an eye condition, vertigo, gastric reflux, frequent urination, a rash of the bilateral lower extremities and face, bilateral lower extremity peripheral neuropathy, and entitlement to service connection for osteoporosis and sleep apnea on a secondary basis", December 2015.  

As discussed above, the Board herein finds that entitlement to service connection for a respiratory disorder is not warranted.  Thus, as a matter of law, the claims for service connection for a disability manifested by frequent urination, vertigo, peripheral neuropathy of the lower extremities, a skin disorder of the face and lower extremities, a bilateral foot disorder, a gastrointestinal disorder, an eye disorder, osteoporosis, and sleep apnea as secondary to a respiratory disorder must fail.  Insofar as the condition to which the Veteran claims these disabilities are secondary has not been service connected, the claims for secondary service connection must also fail.  See 38 C.F.R. § 3.310.  For this reason, the claims for secondary service connection must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).


ORDER

Entitlement to service connection for a respiratory disorder is denied.

Entitlement to service connection for a disability manifested by frequent urination is denied.

Entitlement to service connection for vertigo is denied.

Entitlement to service connection for peripheral neuropathy of the lower extremities is denied.

Entitlement to service connection for a skin disorder of the face and lower extremities is denied.

Entitlement to service connection for a bilateral foot disorder is denied.
 
Entitlement to service connection for a gastrointestinal disorder is denied.

Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for osteoporosis is denied.

Entitlement to service connection for a sleep disorder is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


